Citation Nr: 1829522	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  12-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to a separate rating of 40 percent beginning January 6, 2011, for bilateral lower extremity radiculopathy associated with DDD of lumbosacral spine.

3.  Entitlement to a total disability rating based on individual umemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson

ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the claim on appeal with a 20 percent rating.  Jurisdiction has since been transferred to Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2017.  A transcript of the hearing is associated with the claims file.

As the Veteran has not been granted the maximum benefit allowed for the DDD of the lumbosacral spine for the entire appeal period, the claims are still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2018, the RO additionally granted a separate 10 percent rating for radiculopathy of the right lower extremity, associated with DDD of the lumbosacral spine.  As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243, it is part and parcel of the lumbar spine disability on appeal.

In September 2017, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issues have been re-characterized as stated on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In giving the Veteran the benefit of the doubt, the evidence shows that his service connected DDD of the lumbosacral spine is manifested by limitation of flexion to 30 degrees or less beginning January 6, 2011; there is no showing of ankylosis of the spine, no record that bed rest has been prescribed for a duration of at least 6 weeks during any 12 month period, and no neurological abnormalities.

2.  Resolving all doubt in the Veteran's favor, the preponderance of the evidence indicates that the Veteran exhibited moderately severe symptoms in the right lower extremity since January 6, 2011.


CONCLUSIONS OF LAW

1.  Since January 6, 2011, the criteria for a disability rating of 40 percent but no higher, for degenerative disc disease (DDD) of lumbosacral spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71(a), Diagnostic Code 5242-5237 (2017).

2.  Since January 6, 2011, the criteria for a separate rating of 40 percent but no higher, for radiculopathy of the right lower extremity associated with DDD of lumbosacral spine have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS)  Based on Incapacitating Episodes. Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a  40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71(a).  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71(a), Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  DC 8526, 8626, and 8726 provide ratings for paralysis, neuritis, and neuralgia of the femoral nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123(2017).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 
Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the femoral nerve.  A disability rating of 40 percent is warranted for complete paralysis of the femoral nerve.  Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the case of initial ratings, VA is required to consider whether staged ratings are warranted to compensate for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca, 8 Vet. App.202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 38 C.F.R. §§ 3.102, 4.3.


Facts and Analysis

The Veteran's spine was first examined by VA in April 2011.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms, constant moderate pain, and sharp aches.  See April 2011 VA Examination at page 8.  The examiner noted the Veteran's limitations on walking as being "unable to walk more than a few yards" and use of a walker.  Id.  The Veteran reported that he self-treated with yoga and stretching up until March 2008 when he developed increasing pain radiating down each of his legs.  In October 2008, the Veteran underwent L4/5 dynamic fusion with good results allowing him to discard his wheelchair in favor of a walker "which he continued using due to lower extremity weakness."  Id.  Range of motion (ROM) results were flexion to 45 degrees, lack of extension, left lateral flexion/rotation to 30 degrees, and right lateral flexion/rotation to 20 degrees.  There was objective evidence of pain with repetitive motion and left lateral flexion and rotation decreased by 10 degrees on repetitive motion.  There was no ankylosis found.  A sensory examination showed abnormal findings in the medial left foot and lateral right foot.  Decreased light touch and vibration were noted.  The examiner found no dysesthesias.  The motor examination showed active movement against some resistance in the left and right lower extremities.   Muscle tone was reported as normal with no atrophy.  Unfortunately, no further DeLuca criteria was noted in this VA examination.  There is no information provided as to whether the Veteran suffered from flare-ups and if so, how these flare-ups affected his functionality.  

The Veteran testified before the undersigned by way of a videoconference hearing in February 2017 that his back had worsened; that he gets four hours of sleep per night at the most and tosses and turns, constantly having to change positions while sleeping, due to his back.  See February 2017 Hearing Transcript at page 5.  He testified to using a walker around the house "pretty much all the time."  Id. at 6.  He reported that when he is in a smaller space in the house, he leans up against things in order to steady himself.  He testified that when his back hurts, headaches spawn and his back and shoulders get tight.  Id. at 8.  The Veteran stated that it is difficult for him to focus when he gets a headache and the headache can last three to four days.  Id.  The Veteran stated he tries to either stand or lay down, because actions that require bending are too painful for him.  Id. at 15.  The Veteran testified that cannot reach up to obtain anything from his cabinets due to his back and shoulder stiffness.  Id. at 16.  He further stated that either standing or sitting for too long causes him pain.  He reported that he is never pain free.  Id. at 16.  He testified that he can only bend or lean over so far before pain begins.  He described a sharp pain originating in his lower back that travels down throughout his ankles.  Id.at 19.  He described having to put pressure on his toes to help relieve the pain in his back.  Id. at 21.  He further noted he had a limp on his right side.  The Veteran's grandson, who lives with him and can observe him regularly, testified that the Veteran takes two to three showers a day to relieve stiffness and pain in his back and shoulders.  Id. at 23.  "He can't really move that much, he can't really turn, do a 180 turn.  I see him, well most of the time, going to bed with ice packs on his back or shoulder or a heating pad."  Id.  The Veteran's grandson further testified that the he rarely sees the Veteran try to "go up high or down low, he just really kind of stays neutral."  Id. at 24.

The Veteran's back was examined by VA in October 2017.  At that time the Veteran reported that his low back pain had been steadily worsening over the last two to three years.  See October 2017 VA Examination at page 1.  He reported having flare-ups five to seven times per week.  The VA examiner noted the Veteran's use of a walker to support his lower back condition.  The VA examiner also noted that the Veteran does experience functional loss or impairment as a result of his DDD.  The examiner noted the Veteran "avoids deep bending, stooping, squatting, kneeling, prolonged standing, prolonged walking, repetitive stair climbing, and moderate to heavy lifting, pushing or pulling."  Id. at page 2.  The Veteran's ROM testing showed forward flexion to 50 degrees, extension to 15 degrees, and right/left lateral and rotation to 10 degrees.  The examiner reported that the Veteran's ROM contributed to the previously reported functional loss.  The examiner noted pain with weight bearing, localized tenderness, and mild to moderate right greater than left sided paraspinal tenderness to palpation of the lumbar spine.  Id. at page 3.  The examiner failed to provide an opinion with respect to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups or repeated use over a period of time.  The rationale was that accurate measurements of the range of motion must be obtained at the time of increased pain, weakness, fatigue or incoordination.  The examiner also found that the x-ray taken during the examination showed "multilevel degenerative changes of the lumbar spine vertebra, which can significantly impact the nerve innervations of the lower extremities...".  Id. at page 10.  The examiner also opined that the Veteran's lumbar right lower extremity radiculopathy is caused by his DDD of the lumbosacral spine and is mild in nature.  Id.

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Sharp found a VA examination to be inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare-up of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.

Although the April 2011 and October 2017 VA examinations failed to provide the DeLuca criteria required by Sharp, the Board finds there is enough evidence of record to find that an additional rating increase of 40 percent, but no higher, is warranted for the period since January 6, 2011.  As mentioned previously, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable, therefore a remand is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

During the April 2011 VA examination, the Veteran told the examiner he was no longer able to do yoga as a result of the pain which radiated down to his bilateral lower extremity.  The April 2011 VA examiner also noted the Veteran ambulates with a walker due to the numbness and weakness in his lower extremities.  The Veteran and his grandson testified credibly regarding the Veteran's ability, or lack of ability to move about on a daily basis.  The Veteran also identified that he had a limp on his right side.  The Veteran reported to the 2017 VA examiner that he experiences flare-ups five to seven times per week.  The Veteran's grandson testified that he generally observes the Veteran in a neutral position, never high or never low.  The Veteran's grandson also testified that the Veteran often took showers two to three times a day just help loosen up his muscles and that the Veteran cannot make a 180 turn.  The Veteran himself testified that he uses his walker to ambulate but when he is not using the walker, he is required to lean on objects in the home to move around.  The Veteran further testified that he can suffer from headaches that begin in his lower back and that these headaches last three to four days and do not allow him to focus.  The Veteran also stated he cannot reach up high due to the stiffness in his shoulders and back; and he does not carry heavy items like milk.

Additionally, the Board recognizes the Veteran's radicular complaints of pain, weakness and numbness during the April 2011 and October 2017 VA examinations.  In January 2018 the RO granted the Veteran's entitlement to service connection for right lower extremity radiculopathy and awarded him a 10 percent rating effective October 17, 2017.  

In the April 2011 VA examination, the examiner noted that the Veteran is required to use a walker as a result of weakness and numbness in his lower extremity.  The Veteran was found to have decreased strength and pain in his lower extremity as a result of his DDD of the lumbosacral spine.  Although the Veteran was not specifically diagnosed with radiculopathy during the April 2011 VA examination, the Veteran has demonstrated and the VA examiner has noted radicular symptoms as part of his lumbar spine disability and this merits an earlier effective date.  Further, the Veteran could not ambulate without a walker in 2011 and cannot do so now.  Although the October 2017 VA examiner characterized the Veteran's condition as mild, this characterization is not dispositive.  The Veteran testified that he used his walker daily to get around his home and when he was not using his walker, he was forced to lean up against objects in his home in order to steady himself.  

The Board recognizes that the Veteran's symptomatology and complaints from January 2011 to the present are substantially similar in scope and severity.  Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that a 40 percent evaluation is warranted for the lumbar spine disability from January 6, 2011.  Additionally, the Veteran's demonstrated radicular symptoms, as a part of his lumbar spine disability, merit an earlier effective date.  Although a specific diagnosis of radiculopathy is not in the record prior to the October 2017 VA examination, the lay and medical evidence indicate these were uncompensated manifestations at a moderately severe level of the lumbar spine disability at the time of the January 2011 claim for an increased rating.

The Board finds the aforementioned is evidence in favor of an additional increased rating of 40 percent, but no higher for DDD of the lumbosacral spine, for the period since January 6, 2011.  A rating higher than 40 percent is not warranted as the Veteran does had not and does not suffer from ankylosis and/or has not experienced incapacitating episodes having a total duration of at least six weeks during the past twelve months (or during the entire claim period).  38 C.F.R. § 4.71(a).  The Board also finds the aforementioned evidence in favor of an increased rating of 40 percent, but no higher, for the Veteran's right lower extremity radiculopathy, as a result of the his DDD of the lumbosacral spine.  Since the entire period on appeal the Veteran has not been evaluated to have ankylosis, favorable or unfavorable,  and therefore a rating higher than 40 percent is not warranted.

Affording the Veteran the benefit of the doubt; a rating in excess of 20 percent, but no higher than 40 percent for DDD of the lumbosacral spine, is granted beginning January 6, 2011.  Additionally a rating of 40 percent is granted for the Veteran's right lower extremity radiculopathy, beginning January 6, 2011.


ORDER

An initial rating of 40 percent, but no higher for degenerative disc disease (DDD) of the lumbosacral spine from January 6, 2011, is granted.

A rating of 40 percent, but no higher, for right lower extremity radiculopathy, associated with DDD of lumbosacral spine, from January 6, 2011, is granted.



REMAND

The evidence of record raises a claim of entitlement to TDIU.  Rice, 22 Vet. App. at 447.  The Veteran testified at the Board hearing that he was unemployed and had not worked since "2000 and something."  See February Hearing Transcript at page 18.  The Veteran is service connected for a coronary artery disease at 60 percent disabling, PTSD at 50 percent disabling, DDD of the lumbosacral spine at 40 percent disabling, scars of the right leg at 10 percent disabling, with scars of the left arm, left saphenous neuralgia, right saphenous neuralgia, and chest scars at a noncompensable rating.  The Veteran has a combined total rating of 90 percent.  The October 2017 VA examination noted that the Veteran's back impacts his ability to work.  See October 2017 VA Examination at page 9.  

On remand, he should be asked to complete a formal TDIU application (VA Form 8940) that clarifies his employment status.  Thereafter, any subsequent development indicated should be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a formal application for a claim of entitlement to a TDIU (VA Form 21-8940).  The AOJ should undertake any additional development as necessary in response to a completed formal application, to include scheduling the Veteran for appropriate VA examinations in connection in connection with the TDIU application.

2.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


